DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of group I, sodium iodide, sodium bromide, hydroxylamine and diethylhydroxylamine in the reply filed on 6/7/19 is acknowledged.
Claims 5-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/19.

Priority
As previously set forth: The claims have priority of the filing of the instant application: 10/24/17.

Response to Arguments/Amendments/Affidavit
Albeit new matter, the “clear brine” requirements overcome positions over Walker in light of the affidavit filed 8/25/20.  There is no evidence of record that Kesavan is not a clear brine, thus, positions over Kesavan are continued below.
In light of the issues with the term “clear brine”, one possible path forward is to amend APHA values into the claim (e.g. wherein the APHA value after 5 mins and up to 
Arguments drawn to Walker are moot in light of the above.  Regarding Kesavan, Applicant argues Kesavan does not teach a stable iodide brine or a composition that is a clear brine.  Applicant argues Holtsclaw and O’Rear fail to cure these deficiencies.  
The Examiner disagrees.  Though Kesavan is drawn to hydrated polysaccharide compositions and directed to increasing the viscosity of a well fluid, Kesavan also embraces and renders obvious the claimed composition.  Since the claimed composition is met, the reaction and clear brine requirements must be present therein.  There is no evidence that such would not be met.  As such arguments therein are not found persuasive and the rejection is continued below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and its dependents, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “clear brine” is not sufficiently supported by the originally filed disclosure.  Though the Examples have APHA values, it is unclear how these values relate to the term “clear”.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection over Claims 1-4 under 35 U.S.C. 103 as being unpatentable over Walker in view of Holtsclaw (US 2014/0221256) and O’Rear (US 2017/0158976) is withdrawn for reasons set forth above.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesavan (US 2010/0311621).


Kesavan discloses methods for viscosifying heavy brines (title).  The brine may be magnesium iodide [0025] and may further include an alkanolamine (e.g. an amino alcohol) alkaline agent such as diethanolamine [0014] used in amounts of 0.1-20% [0048].  Such renders obvious the requirements of claims 1-2.  Mixtures with additional salts are disclosed in [0027], as required by claims 3-4.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesavan in view of Walker.
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.  

Kesavan includes elements as set forth above.  Kesavan discloses the use of divalent salts such as magnesium iodide, and, mixing such with monovalent salts such as sodium bromide, potassium bromide and the like [0027].  Kesavan does not disclose the use of sodium iodide (the elected species of claim 2).
Walker includes elements as set forth above.  Walker discloses salts for forming heavy brines.  Said salts include sodium bromide and potassium bromide, overlapping that of Kesavan.  Said salts also include sodium iodide (table 1).  Walker thusly teaches sodium bromide and potassium bromide to function equivalently to sodium iodide for forming heavy brines for well fluids.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Kesavan the use of sodium iodide, as taught by Walker, since such is recognized in the art of salts for heavy brines to function equivalently.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesavan in view of Holtsclaw (US 2014/0221256) and O’Rear (US 2017/0158976).
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.  Since the composition requirements are met the reacting and clear brine requirements are deemed to be embraced by the references.

Kesavan includes elements as set forth above.  Kesavan does not disclose the use of hydroxlamines.
Holtsclaw discloses well treatment fluids that comprise salts [0198].  The salts are added to an amount below the crystallization temperature of such in the brine [0198], akin to the heavy salt fluids of Kesavan.  Holtsclaw discloses that it is known in the art to include hydroxylamines as oxygen scavengers in well fluids [00187].  O’Rear is evidence that hydroxylamines are used at ambient (above ground) temperature as oxygen scavengers [0049, wherein the pipeline is above ground that is being treated].  Thus though Holtsclaw discloses in [0187] that oxygen scavengers are generally used at high temperatures, O’Rear is evidence that hydroxylamine oxygen scavengers also function at ambient temperatures.  Thus, one has a reasonable expectation of success of scavenging free oxygen when using the hydroxylamines of Holtsclaw and O’Rear in Kesavan.  O’Rear also discloses that they are used in amounts ranging from 0.001-1 wt% [0049] and that diethylhydroxylamine is a known hydroxylamine scavenger [0049].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Kesavan the use of hydroxylamines, as taught by Holtsclaw, such as diethylhydroxylamine in the amount of 0.001-1 wt% (which would be approximately the same as vol%), as taught by O’Rear, in order to scavenge free oxygen in the fluid.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesavan in view of Holtsclaw and O’Rear in further view of Walker.
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.  

Kesavan, Holtsclaw and O’Rear include elements as set forth above.  Kesavan discloses the use of divalent salts such as magnesium iodide, and, mixing such with monovalent salts such as sodium bromide, potassium bromide and the like [0027].  Kesavan does not disclose the use of sodium iodide (the elected species of claim 2).
Walker includes elements as set forth above.  Walker discloses salts for forming heavy brines.  Said salts include sodium bromide and potassium bromide, overlapping that of Kesavan.  Said salts also include sodium iodide (table 1).  Walker thusly teaches sodium bromide and potassium bromide to function equivalently to sodium iodide for forming heavy brines for well fluids.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Kesavan, Holtsclaw and O’Rear the use of sodium iodide, as taught by Walker, since such is recognized in the art of salts for heavy brines to function equivalently.

Terminal Disclaimer
As previously set forth: The terminal disclaimers filed on 11/19/19 and 6/30/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15791748 and US 10851278 have been reviewed and are accepted.  The terminal disclaimer has been recorded.

Double Patenting
Rejection over Claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over claim1, 2, 5, 7 of U.S. Patent No. 10851278 is overcome by terminal disclaimer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ALICIA BLAND/           Primary Examiner, Art Unit 1768